Per Curiam:

Upon an application for a rehearing our attention is directed to the fact that the thirty acres comprising Beach’s addition to Greenleaf was assessed for the purposes of taxation as one entire tract, and the ordinance the validity of which was upheld in the former opinion only annexes to the city of Greenleaf blocks 1 to 6, inclusive, and lot “A” of Beach’s addition. The judgment will therefore be modified and the cause remanded, with directions to apportion the assessment in accordance with the facts, unless the parties agree to an apportionment, and to grant a permanent injunction against the levy of city taxes against that portion of Beach’s addition which was not annexed to the city. The costs in this court will be divided between the parties.